Exhibit 10.1

 

VAIL RESORTS, INC. 2015 OMNIBUS INCENTIVE PLAN

 

1.                                      Purposes.

 

The purposes of the 2015 Omnibus Incentive Plan are to advance the interests of
Vail Resorts, Inc. and its shareholders by providing a means to attract, retain,
and motivate employees, consultants and directors of the Company upon whose
judgment, initiative and efforts the continued success, growth and development
of the Company is dependent.

 

2.                                      Definitions.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a)                                 “Affiliate” means any entity other than the
Company and its Subsidiaries that is designated by the Board or the Committee as
a participating employer under the Plan; provided, however, that the Company
directly or indirectly owns at least 20% of the combined voting power of all
classes of stock of such entity or at least 20% of the ownership interests in
such entity.

 

(b)                                 “Award” means any Option, SAR, Restricted
Share, Restricted Share Unit, Performance Share, Performance Unit, Performance
Cash Award, Dividend Equivalent, or Other Share-Based Award granted to an
Eligible Person under the Plan.

 

(c)                                  “Award Agreement” means any written
agreement, contract, or other instrument or document evidencing an Award.

 

(d)                                 “Beneficiary” means the Person, Persons,
trust or trusts which have been designated by an Eligible Person in his or her
most recent written beneficiary designation filed with the Company to receive
the benefits specified under this Plan upon the death of the Eligible Person,
or, if there is no designated Beneficiary or surviving designated Beneficiary,
then the Person, Persons, trust or trusts entitled by will or the laws of
descent and distribution to receive such benefits.

 

(e)                                  “Benefit Arrangement” means any formal or
informal plan or other arrangement for the direct or indirect provision of
compensation to a Participant (including groups or classes of Participants or
beneficiaries of which the Participant is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Participant.

 

(f)                                   “Board” means the Board of Directors of
the Company.

 

(g)                                  “Capital Stock” means, with respect to any
Person, any and all shares, interests, participations, or other equivalents
(however designated, whether voting or non-voting) in equity of such Person,
whether outstanding on the Effective Date or issued thereafter, including,
without limitation, all Shares.

 

(h)                                 “Change in Control” means an event or series
of events by which:

 

(i)                                     any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent, or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of 35% or
more of the equity securities of the Company entitled to vote for members of the
Board or equivalent governing body of the Company on a fully-diluted basis; or

 

(ii)                                  during any period of twenty four
(24) consecutive months, a majority of the members of the Board or other
equivalent governing body of the Company cease to be composed of individuals
(1) who were members of that Board or equivalent governing body on the first

 

1

--------------------------------------------------------------------------------


 

day of such period, (2) whose election or nomination to that Board or equivalent
governing body was approved by individuals referred to in clause (1) above
constituting at the time of such election or nomination at least a majority of
that Board or equivalent governing body, or (3) whose election or nomination to
that Board or other equivalent governing body was approved by individuals
referred to in clauses (1) and (2) above constituting at the time of such
election or nomination at least a majority of that Board or equivalent governing
body (excluding, in the case of both clause (2) and clause (3), any individual
whose initial nomination for, or assumption of office as, a member of that Board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the Board); or

 

(iii)        any person or two or more persons acting in concert shall have
acquired, by contract or otherwise, control over the equity securities of the
Company entitled to vote for members of the Board or equivalent governing body
of the Company on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right) representing 51% or more of the combined voting power of such
securities; or

 

(iv)                              the consummation of a merger, reorganization,
consolidation or similar transaction involving the Company; provided, however, a
Change in Control shall not be deemed to have occurred (i) if such merger,
reorganization, consolidation or similar transaction would result in all or a
portion of the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) either directly or
indirectly more than 50% of the combined voting power of the voting securities
of the Company or such surviving entity outstanding immediately after such
merger, reorganization, consolidation or similar transaction, or (ii) if
following the merger, reorganization, consolidation or similar transaction, the
members of the Board prior to such merger, reorganization, consolidation or
similar transaction constitute at least a majority of the Board of the Company
or the entity that directly or indirectly controls the Company after such
merger, reorganization, consolidation or similar transaction; or

 

(v)                                 the Company sells or transfers (other than
by mortgage or pledge) all or substantially all of its properties and assets to,
another “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act).

 

The Board shall have full and final authority, in its sole discretion, to
determine conclusively whether a Change in Control has occurred pursuant to the
above definition, the date of the occurrence of such Change in Control, and any
incidental matters relating thereto.

 

(i)                                     “Code” means the Internal Revenue Code
of 1986, as amended from time to time. References to any provision of the Code
shall be deemed to include successor provisions thereto and regulations
thereunder.

 

(j)                                    “Committee” means the Compensation
Committee of the Board or a subcommittee thereof, or such other Board committee
(or if the Board so designates, the entire Board) as may be designated by the
Board to administer the Plan; provided, however, that, unless otherwise
determined by the Board, the Committee shall consist of two or more directors of
the Company, each of whom is a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act, to the extent applicable, and each of whom is
an “outside director” within the meaning of Section 162(m) of the Code, to the
extent applicable, and each of whom is an independent director in accordance
with the rules of any stock exchange on which the Shares are listed; provided,
further, that the mere fact that the Committee shall fail to qualify under

 

2

--------------------------------------------------------------------------------


 

each of the foregoing requirements shall not invalidate any Award made by the
Committee which Award is otherwise validly made under the Plan.

 

(k)                                 “Company” means Vail Resorts, Inc., a
corporation organized under the laws of Delaware, or any successor corporation.

 

(l)                                     “Director” means a member of the Board
who is not an employee of the Company, a Subsidiary or an Affiliate.

 

(m)                             “Disqualified Individual” shall have the meaning
set forth in Code Section 280G(c).

 

(n)                                 “Dividend Equivalent” means a right, granted
under Section 5(g), to receive cash, Shares, or other property equal in value to
dividends paid with respect to a specified number of Shares. Dividend
Equivalents may be awarded on a free-standing basis or in connection with
another Award, and may be paid currently or on a deferred basis; provided,
however, that no Dividend Equivalents may be awarded in connection with, or
related to, an Award of Options or SARs.

 

(o)                                 “Effective Date” means December 4, 2015, the
date the Plan was approved by stockholders of the Company.

 

(p)                                 “Eligible Person” means (i) an employee or
consultant of the Company, a Subsidiary or an Affiliate, including any director
who is an employee, or (ii) a Director. Notwithstanding any provisions of this
Plan to the contrary, an Award may be granted to an employee or consultant, in
connection with his or her hiring or retention prior to the date the employee or
consultant first performs services for the Company, a Subsidiary or an
Affiliate; provided, however, that any such Award shall not become vested prior
to the date the employee or consultant first performs such services.

 

(q)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended from time to time. References to any provision of the
Exchange Act shall be deemed to include successor provisions thereto and
regulations thereunder.

 

(r)                                    “Fair Market Value” means, with respect
to Shares or other property, the fair market value of such Shares or other
property determined by such methods or procedures as shall be established from
time to time by the Committee. If the Shares are listed on any established stock
exchange or a national market system, unless otherwise determined by the
Committee in good faith, the Fair Market Value of Shares shall mean the closing
price per Share on the date of grant or such other determination date (or, if
the Shares were not traded on that day, the next preceding day that the Shares
were traded) on the principal exchange or market system on which the Shares are
traded (if there is more than one such exchange or market the Committee shall
determine the appropriate exchange or market), as such prices are officially
quoted on such exchange or market.

 

(s)                                   “Full Value Award” means an Award other
than an Award in the form of an Option or SAR, and which is settled by the
issuance of Shares.

 

(t)                                    “GAAP” means generally accepted
accounting principles in the United States of America in effect from time to
time.

 

(u)                                 “ISO” means any option intended to be and
designated as an incentive stock option within the meaning of Section 422 of the
Code.

 

(v)                                 “NQSO” means any Option that is not an ISO.

 

(w)                               “Option” means a right granted under
Section 5(b), to purchase Shares.

 

3

--------------------------------------------------------------------------------


 

(x)                                 “Other Agreement” means any agreement,
contract, or understanding heretofore or hereafter entered into by a Participant
with the Company or an Affiliate, except an agreement, contract, or
understanding that expressly addresses Code Section 280G and/or Code
Section 4999.

 

(y)                                 “Other Share-Based Award” means a right,
granted under Section 5(h), that relates to or is valued by reference to Shares.

 

(z)                                  “Parachute Payment” means a “parachute
payment” within the meaning of Code Section 280G(b)(2).

 

(aa)                          “Participant” means an Eligible Person who has
been granted an Award under the Plan.

 

(bb)                          “Performance-Based Compensation” means
compensation under an Award that is intended to satisfy the requirements of Code
Section 162(m) and the regulations thereunder for qualified performance-based
compensation paid to a Participant who is, or could become, a “covered employee”
within the meaning of Code Section 162(m)(3).

 

(cc)                            “Performance Cash Award” means a performance
cash award granted under Section 5(f).

 

(dd)                          “Performance Share” means a performance share
granted under Section 5(f).

 

(ee)                            “Performance Unit” means a performance unit
granted under Section 5(f).

 

(ff)                              “Person” shall mean an individual, a
corporation, a partnership, a limited liability company, an association, a
trust, or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

(gg)                            “Plan” means this 2015 Omnibus Incentive Plan.

 

(hh)                          “Restricted Shares” means an Award of Shares under
Section 5(d) that may be subject to certain restrictions and to a risk of
forfeiture.

 

(ii)                                  “Restricted Share Unit” means a right,
granted under Section 5(e), to receive Shares or cash at the end of a specified
deferral period.

 

(jj)                                “Rule 16b-3” means Rule 16b-3, as from time
to time in effect and applicable to the Plan and Participants, promulgated by
the Securities and Exchange Commission under Section 16 of the Exchange Act.

 

(kk)                          “SAR” or “Share Appreciation Right” means the
right, granted under Section 5(c), to be paid an amount measured by the
difference between the exercise price of the right and the Fair Market Value of
Shares on the date of exercise of the right, with payment to be made in cash,
Shares, or property as specified in the Award or determined by the Committee.

 

(ll)                                  “Separation from Service” shall have the
meaning set forth in Code Section 409A.

 

(mm)                  “Shares” means common stock, $.01 par value per share, of
the Company.

 

(nn)                          “Short-Term Deferral Period” shall have the
meaning set forth in Code Section 409A.

 

(oo)                          “Subsidiary” means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company if each
of the corporations (other than the last corporation in the unbroken chain) owns
shares possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in the chain.

 

(pp)                          “Ten Percent Shareholder” means a natural Person
who owns more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company, the Company’s parent (if any), or any of the
Company’s Subsidiaries. In determining stock ownership, the attribution rules of
Code Section 424(d) shall be applied.

 

4

--------------------------------------------------------------------------------


 

3.                                      Administration.

 

(a)                                 Authority of the Committee.  The Plan shall
be administered by the Committee, and the Committee shall have full and final
authority to take the following actions, in each case subject to and consistent
with the provisions of the Plan:

 

(i)                                     to select Eligible Persons to whom
Awards may be granted;

 

(ii)                                  to designate Affiliates;

 

(iii)                               to determine the type or types of Awards to
be granted to each Eligible Person;

 

(iv)                              to determine the type and number of Awards to
be granted, the number of Shares to which an Award may relate, the terms and
conditions of any Award granted under the Plan (including, but not limited to,
any exercise price, grant price, or purchase price, and any bases for adjusting
such exercise, grant or purchase price, any restriction or condition, any
schedule for lapse of restrictions or conditions relating to transferability or
forfeiture, exercisability, or settlement of an Award, and waiver or
accelerations thereof, and waivers of performance conditions relating to an
Award, based in each case on such considerations as the Committee shall
determine), and all other matters to be determined in connection with an Award;

 

(v)                                 to determine whether, to what extent, and
under what circumstances an Award may be settled, or the exercise price of an
Award may be paid, in cash, Shares, other Awards, or other property, or an Award
may be canceled, forfeited, exchanged, or surrendered;

 

(vi)                              to determine whether, to what extent, and
under what circumstances cash, Shares, other Awards, or other property payable
with respect to an Award will be deferred either automatically, at the election
of the Committee, or at the election of the Eligible Person;

 

(vii)                           to prescribe the form of each Award Agreement,
which need not be identical for each Eligible Person;

 

(viii)                        to adopt, amend, suspend, waive, and rescind such
rules and regulations and appoint such agents as the Committee may deem
necessary or advisable to administer the Plan;

 

(ix)                              to correct any defect or supply any omission
or reconcile any inconsistency in the Plan and to construe and interpret the
Plan and any Award, rules and regulations, Award Agreement, or other instrument
hereunder;

 

(x)                                 to accelerate the exercisability or vesting
of all or any portion of any Award or to extend the period during which an Award
is exercisable; and

 

(xi)                              to make all other decisions and determinations
as may be required under the terms of the Plan or as the Committee may deem
necessary or advisable for the administration of the Plan.

 

(b)                                 Manner of Exercise of Committee Authority. 
The Committee shall have sole discretion in exercising its authority under the
Plan. Any action of the Committee with respect to the Plan shall be final,
conclusive, and binding on all Persons, including the Company, Subsidiaries,
Affiliates, Eligible Persons, any Person claiming any rights under the Plan from
or through any Eligible Person, and shareholders. The express grant of any
specific power to the Committee, and the taking of any action by the Committee,
shall not be construed as limiting any power or authority of the Committee. The
Committee may delegate to other members of the Board or officers or managers of
the Company or any Subsidiary or Affiliate the authority, subject to such terms
as the Committee shall determine, to perform administrative functions and, with
respect to Awards granted to Eligible Persons not subject to Section 16 of the
Exchange Act, to

 

5

--------------------------------------------------------------------------------


 

perform such other functions as the Committee may determine, to the extent
permitted under Rule 16b-3 (if applicable) and applicable law.

 

(c)                                  Limitation of Liability.  Each member of
the Committee shall be entitled to, in good faith, rely or act upon any report
or other information furnished to him or her by any officer or other employee of
the Company or any Subsidiary or Affiliate, the Company’s independent certified
public accountants, or other professional retained by the Company to assist in
the administration of the Plan. No member of the Committee, and no officer or
employee of the Company acting on behalf of the Committee, shall be personally
liable for any action, determination, or interpretation taken or made in good
faith with respect to the Plan, and all members of the Committee and any officer
or employee of the Company acting on their behalf shall, to the extent permitted
by law, be fully indemnified and protected by the Company with respect to any
such action, determination, or interpretation.

 

(d)                                 Limitation on Committee’s Discretion. 
Anything in this Plan to the contrary notwithstanding, in the case of any Award
which is intended to qualify as Performance-Based Compensation, if the Award
Agreement so provides, the Committee shall have no discretion to increase the
amount of compensation payable under the Award to the extent such an increase
would cause the Award to lose its qualification as such performance-based
compensation.

 

(e)                                  No Option or SAR Repricing Without
Shareholder Approval.  Except as provided in the first sentence of
Section 4(e) hereof relating to certain antidilution adjustments, unless the
approval of shareholders of the Company is obtained, Options and SARs issued
under the Plan shall not be (i) amended to lower their exercise price,
(ii) exchanged for other Options or SARs with lower exercise prices, or
(iii) with respect to Options and SARs with an exercise price above the current
Fair Market Value of a Share, canceled in exchange for cash or other securities.

 

4.                                      Shares Subject to the Plan.

 

(a)                                 Subject to adjustment as provided in
Section 4(e) hereof, the total number of Shares reserved for issuance in
connection with Awards under the Plan shall be 2,600,000; provided, however,
that such number shall be increased by (i) the number of Shares available for
issuance under the Company’s Amended and Restated 2002 Long-Term Incentive and
Share Award Plan as of the Effective Date and (ii) the number of Shares, if any,
that are subject to awards issued under the Company’s Amended and Restated 2002
Long-Term Incentive and Share Award Plan that are forfeited, canceled,
terminated or surrendered on or after the Effective Date. All Shares issuable
under the Plan may be issued as ISOs. Shares issued or to be issued under the
Plan shall be authorized but unissued shares or, to the extent permitted by
applicable law, issued shares that have been reacquired by the Company. No Award
may be granted if the number of Shares to which such Award relates, when added
to the number of Shares previously issued under the Plan, exceeds the number of
Shares reserved under the preceding sentence. If any Awards are forfeited,
canceled, terminated, exchanged or surrendered or such Award is settled in cash
or otherwise terminates without a distribution of Shares to the Participant, any
Shares counted against the number of Shares reserved and available under the
Plan with respect to such Award shall, to the extent of any such forfeiture,
settlement, termination, cancellation, exchange or surrender, again be available
for Awards under the Plan. Upon the exercise of any Award granted in tandem with
any other Awards, such related Awards shall be canceled to the extent of the
number of Shares as to which the Award is exercised. The number of Shares
reserved and available under the Plan will not be increased by the number of
Shares (i) tendered, withheld, or subject to an Award granted under the Plan
surrendered in connection with the purchase of Shares upon exercise of an
Option, (ii) that were not issued upon the net settlement or net exercise of a
Share-settled SAR granted under the Plan, (iii) deducted or delivered from
payment of an Award granted under the Plan in connection with the Company’s tax
withholding obligations as provided in Section 9(c), or (iv) purchased by the
Company with proceeds from Option exercises.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Shares covered by an Award shall be counted
as used as of the date of grant of such Award for purposes of calculating the
number of Shares available for issuance under Section 4(a). Any Shares that are
subject to Full Value Awards will be counted against the share reserve set forth
in Section 4(a) as three (3) Shares for every one (1) Share subject to an Award.
Any Shares that are subject to Awards other than Full Value Awards will be
counted against the share reserve set forth in Section 4(a) as one (1) Share for
every one (1) Share subject to an Award. The number of Shares subject to an
Award of SARs will be counted against the share limit set forth in
Section 4(a) as one (1) Share for every one (1) Share subject to such Award
regardless of the number of Shares actually issued to settle such SARs upon the
exercise of the SARs. The target number of Shares issuable under a Performance
Share or Performance Unit grant shall be counted against the share limit set
forth in Section 4(a) in accordance with this Section 4(b) as of the date of
grant of such Award, but such number shall be adjusted to reflect the actual
number of Shares issued upon settlement of the Performance Shares or Performance
Units, as applicable, to the extent different from such target number of Shares.
Awards that do not entitle the Participant thereof to receive or purchase Shares
and Awards that are settled in cash shall not be counted against the share limit
set forth in Section 4(a).

 

(c)                                  The Committee shall have the right to
substitute or assume Awards in connection with mergers, reorganizations,
separations, or other transactions to which Code Section 424(a) applies. The
number of Shares reserved pursuant to Section 4(a) may be increased by the
corresponding number of Awards assumed and, in the case of a substitution, by
the net increase in the number of Shares subject to Awards before and after the
substitution.

 

(d)                                 Subject to adjustment as provided in
Section 4(e) hereof, (i) the maximum number of Shares with respect to which
Options or SARs may be granted during a calendar year to any Eligible Person
under this Plan, other than Directors, shall be 1,000,000 Shares, (ii) the
maximum number of Shares with respect to which Performance Shares, Performance
Units, Restricted Shares or Restricted Share Units may be granted during a
calendar year to any Eligible Person under this Plan, other than Directors,
shall be 200,000 Shares, (iii) the maximum amount that may be paid as a
cash-denominated Performance Share or Performance Unit (whether or not
cash-settled), or as a Performance Cash Award, for a Performance Period to any
Eligible Person shall be twelve million dollars ($12,000,000), and (iv) the
maximum Fair Market Value of Shares with respect to which Awards may be granted
during a calendar year to any Director under this Plan shall be six hundred
thousand dollars ($600,000).

 

(e)                                  In the event that the Committee shall
determine that any dividend in Shares, recapitalization, Share split, reverse
split, reorganization, merger, consolidation, spin-off, combination, repurchase,
or share exchange, or other similar corporate transaction or event, affects the
Shares such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of Eligible Persons under the Plan, then the Committee
shall make such equitable changes or adjustments as it deems appropriate and, in
such manner as it may deem equitable, adjust any or all of (i) the number and
kind of shares which may thereafter be issued under the Plan, (ii) the number
and kind of shares, other securities or other consideration issued or issuable
in respect of outstanding Awards, and (iii) the exercise price, grant price, or
purchase price relating to any Award; provided, however, in each case that, with
respect to ISOs, such adjustment shall be made in accordance with
Section 424(a) of the Code, unless the Committee determines otherwise. In
addition, the Committee is authorized to make adjustments in the terms and
conditions of, and the criteria and performance objectives included in, Awards
in recognition of unusual or non-recurring events (including, without
limitation, events described in the preceding sentence) affecting the Company or
any Subsidiary or Affiliate or the financial statements of the Company or any
Subsidiary or Affiliate, or in response to changes in applicable laws,
regulations, or accounting principles; provided, however, that, the Committee

 

7

--------------------------------------------------------------------------------


 

shall not have discretion to increase the amount of compensation payable under
the Award to the extent such an increase would cause the Award to lose its
qualification as Performance-Based Compensation for purposes of
Section 162(m)(4)(C) of the Code and the regulations thereunder.

 

(f)                                   Any Shares distributed pursuant to an
Award may consist, in whole or in part, of authorized and unissued Shares or
treasury Shares including Shares acquired by purchase in the open market or in
private transactions.

 

5.                                      Specific Terms of Awards.

 

(a)                                 General.  Awards may be granted on the terms
and conditions set forth in this Section 5. In addition, the Committee may
impose on any Award or the exercise thereof, at the date of grant or thereafter
(subject to Section 9(d)), such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine,
including terms regarding forfeiture of Awards or continued exercisability of
Awards in the event of termination of service by the Eligible Person.

 

(b)                                 Options.  The Committee is authorized to
grant Options, which may be NQSOs or ISOs, to Eligible Persons on the following
terms and conditions:

 

(i)                                     Exercise Price.  The exercise price per
Share purchasable under an Option shall be determined by the Committee;
provided, however, that the exercise price per Share of an Option shall not be
less than the Fair Market Value of a Share on the date of grant of the Option;
provided, further, that, in the event that a Participant is a Ten Percent
Shareholder, the exercise price of an Option granted to such Participant that is
intended to be an ISO shall be not less than one hundred ten percent (110%) of
the Fair Market Value of one (1) Share on the date of grant of such Option.

 

(ii)                                  Option Term.  The term of each Option
shall be determined by the Committee; provided, however, that such term shall
not be longer than ten years from the date of grant of the Option; provided,
further, that, in the event that the Participant is a Ten Percent Shareholder,
an Option granted to such Participant that is intended to be an ISO shall not be
exercisable after the fifth (5th) anniversary of the date of grant of such
Option; provided, further, that, to the extent deemed necessary or appropriate
by the Committee to reflect differences in local law, tax policy, or custom with
respect to any Option granted to a Participant who is a foreign national or who
is employed outside the United States, such Option may have a term that is
longer than ten years from the date of grant of the Option as the Committee
shall determine.

 

(iii)                               Time and Method of Exercise.  The Committee
shall determine at the date of grant or thereafter the time or times at which an
Option may be exercised in whole or in part (including, without limitation, upon
achievement of performance criteria if deemed appropriate by the Committee), the
methods by which such exercise price may be paid or deemed to be paid
(including, without limitation, broker-assisted exercise arrangements), the form
of such payment (including, without limitation, cash, Shares or other property),
and the methods by which Shares will be delivered or deemed to be delivered to
Eligible Persons; provided, however, that in no event may any portion of the
exercise price be paid with Shares acquired either under an Award granted
pursuant to this Plan, upon exercise of a stock option granted under another
Company plan or as a stock bonus or other stock award granted under another
Company plan unless, in any such case, the Shares were acquired and vested more
than six months in advance of the date of exercise.

 

8

--------------------------------------------------------------------------------


 

(iv)                              ISOs.  The terms of any ISO granted under the
Plan shall comply in all respects with the provisions of Section 422 of the
Code, including but not limited to the requirement that the ISO shall be granted
within ten years from the earlier of the date of adoption or shareholder
approval of the Plan. An Option shall constitute an ISO only (a) if the
Participant of such Option is an employee of the Company or any Subsidiary,
(b) to the extent specifically provided in the related Award Agreement, and
(c) to the extent that the aggregate Fair Market Value (determined at the time
such Option is granted) of the Shares with respect to which all ISOs held by
such Participant become exercisable for the first time during any calendar year
(under the Plan and all other plans of the Company and its Affiliates) does not
exceed one hundred thousand dollars ($100,000). Except to the extent provided in
the regulations under Code Section 422, this limitation shall be applied by
taking Options into account in the order in which they were granted. If any
Participant shall make any disposition of Shares issued pursuant to the exercise
of an ISO under the circumstances provided in Code Section 421(b) (relating to
certain disqualifying dispositions), such Participant shall notify the Company
of such disposition immediately but in no event later than ten (10) days
thereafter.

 

(c)                                  SARs.  The Committee is authorized to grant
SARs (Share Appreciation Rights) to Eligible Persons on the following terms and
conditions:

 

(i)                                     Right to Payment.  A SAR shall confer on
the Eligible Person to whom it is granted a right to receive with respect to
each Share subject thereto, upon exercise thereof, the excess of (1) the Fair
Market Value of one Share on the date of exercise (or, if the Committee shall so
determine in the case of any such right, the Fair Market Value of one Share at
any time during a specified period before or after the date of exercise) over
(2) the exercise price of the SAR as determined by the Committee as of the date
of grant of the SAR (which shall not be less than the Fair Market Value per
Share on the date of grant of the SAR and, in the case of a SAR granted in
tandem with an Option, shall be equal to the exercise price of the underlying
Option).

 

(ii)                                  Other Terms.  The Committee shall
determine, at the time of grant or thereafter, the time or times at which a SAR
may be exercised in whole or in part (which shall not be more than ten years
after the date of grant of the SAR), the method of exercise, method of
settlement, form of consideration payable in settlement, method by which Shares
will be delivered or deemed to be delivered to Eligible Persons, whether or not
a SAR shall be in tandem with any other Award, and any other terms and
conditions of any SAR. Unless the Committee determines otherwise, a SAR
(1) granted in tandem with an NQSO may be granted at the time of grant of the
related NQSO or at any time thereafter and (2) granted in tandem with an ISO may
only be granted at the time of grant of the related ISO.

 

(d)                                 Restricted Shares.  The Committee is
authorized to grant Restricted Shares to Eligible Persons on the following terms
and conditions:

 

(i)                                     Issuance and Restrictions.  Restricted
Shares shall be subject to such restrictions on transferability and other
restrictions, if any, as the Committee may impose at the date of grant or
thereafter, which restrictions may lapse separately or in combination at such
times, under such circumstances (including, without limitation, upon achievement
of performance criteria if deemed appropriate by the Committee), in such
installments, or otherwise, as the Committee may determine. Except to the extent
restricted under the Award Agreement relating to the Restricted Shares, an
Eligible Person granted Restricted Shares shall have all of the rights of a
shareholder including, without limitation, the right to vote Restricted Shares
and the right to receive dividends thereon. If the lapse of restrictions is
conditioned on the achievement of performance criteria, and the Award of
Restricted Shares is intended

 

9

--------------------------------------------------------------------------------


 

to qualify as Performance-Based Compensation, the Committee shall select the
criterion or criteria from the list of criteria set forth in Section 5(f)(iii).
With respect to Awards of Restricted Shares that are intended to qualify as
Performance-Based Compensation, the Committee must certify in writing prior to
the lapse of restrictions conditioned on achievement of performance criteria
that such performance criteria were in fact satisfied.

 

(ii)                                  Forfeiture.  Except as otherwise
determined by the Committee, at the date of grant or thereafter, upon
termination of service during the applicable restriction period, Restricted
Shares and any accrued but unpaid dividends or Dividend Equivalents that are at
that time subject to restrictions shall be forfeited; provided, however, that
the Committee may provide, by rule or regulation or in any Award Agreement, or
may determine in any individual case, that restrictions or forfeiture conditions
relating to Restricted Shares will be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Restricted Shares.

 

(iii)                               Certificates for Shares.  Restricted Shares
granted under the Plan may be evidenced in such manner as the Committee shall
determine. If certificates representing Restricted Shares are registered in the
name of the Eligible Person, such certificates shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Restricted Shares, and the Company shall retain physical possession of the
certificate.

 

(iv)                              Dividends.  Dividends paid on Restricted
Shares shall be either paid at the dividend payment date, or deferred for
payment to such date as determined by the Committee, in cash or in unrestricted
Shares having a Fair Market Value equal to the amount of such dividends;
provided, however, that dividends payable in respect of Restricted Shares that
vest based on the achievement of performance criteria shall be subject to all
conditions and restrictions of the underlying Restricted Shares to which they
relate. Shares distributed in connection with a Share split or dividend in
Shares, and other property distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted
Shares with respect to which such Shares or other property has been distributed.

 

(e)                                  Restricted Share Units.  The Committee is
authorized to grant Restricted Share Units to Eligible Persons, subject to the
following terms and conditions:

 

(i)                                     Award and Restrictions.  Delivery of
Shares or cash, as the case may be, will occur upon expiration of the deferral
period specified for Restricted Share Units by the Committee (or, if permitted
by the Committee, as elected by the Eligible Person). In addition, Restricted
Share Units shall be subject to such restrictions as the Committee may impose,
if any (including, without limitation, the achievement of performance criteria
if deemed appropriate by the Committee), at the date of grant or thereafter,
which restrictions may lapse at the expiration of the deferral period or at
earlier or later specified times, separately or in combination, in installments
or otherwise, as the Committee may determine. If the lapse of restrictions is
conditioned on the achievement of performance criteria, and the Award of
Restricted Share Units is intended to qualify as Performance-Based Compensation,
the Committee shall select the criterion or criteria from the list of criteria
set forth in Section 5(f)(iii). With respect to Awards of Restricted Share Units
that are intended to qualify as Performance-Based Compensation, the Committee
must certify in writing prior to the lapse of restrictions conditioned on the
achievement of performance criteria that such performance criteria were in fact
satisfied.

 

(ii)                                  Forfeiture.  Except as otherwise
determined by the Committee at date of grant or thereafter, upon termination of
service (as determined under criteria established by the Committee) during the
applicable deferral period or portion thereof to which forfeiture conditions
apply

 

10

--------------------------------------------------------------------------------


 

(as provided in the Award Agreement evidencing the Restricted Share Units), or
upon failure to satisfy any other conditions precedent to the delivery of Shares
or cash to which such Restricted Share Units relate, all Restricted Share Units
that are at that time subject to deferral or restriction shall be forfeited;
provided, however, that the Committee may provide, by rule or regulation or in
any Award Agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Restricted Share Units will be waived in
whole or in part in the event of termination resulting from specified causes,
and the Committee may in other cases waive in whole or in part the forfeiture of
Restricted Share Units.

 

(f)                                   Performance Shares, Performance Units and
Performance Cash Awards.  The Committee is authorized to grant Performance
Shares, Performance Units, and Performance Cash Awards to Eligible Persons on
the following terms and conditions:

 

(i)                                     General; Performance Period.  The right
of a Participant to exercise or to receive a grant or settlement of any
Performance Share, Performance Unit or Performance Cash Award, and the timing
thereof, shall be subject to such performance objectives as may be specified by
the Committee. Except as provided in Section 5(f)(iii) hereof, the Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions. The Committee shall
determine a performance period (the “Performance Period”) of one or more years
and shall determine the performance objectives for grants of Performance Shares,
Performance Units and Performance Cash Awards. Performance Periods may overlap
and Eligible Persons may participate simultaneously with respect to Performance
Shares, Performance Units and Performance Cash Awards for which different
Performance Periods are prescribed.

 

(ii)                                  Performance Objectives for Awards Intended
to Qualify as Performance-Based Compensation.  The performance objectives for
Performance Shares, Performance Units and Performance Cash Awards that are
intended to qualify as Performance-Based Compensation shall consist of one or
more business criteria and a targeted level or levels of performance with
respect to each of such criteria, as specified by the Committee. The performance
objectives for any Performance Shares, Performance Units and Performance Cash
Awards that are intended to qualify as Performance-Based Compensation shall be
objective and shall otherwise meet the requirements of Code Section 162(m),
including the requirement that the level or levels of performance targeted by
the Committee result in the achievement of the performance objectives being
“substantially uncertain.” The performance objectives for any Performance
Shares, Performance Units and Performance Cash Awards that are intended to
qualify as Performance-Based Compensation shall be established in writing not
later than the earlier of (a) ninety (90) days after the beginning of any
Performance Period applicable to such Award, and (b) the date on which
twenty-five percent (25%) of any Performance Period applicable to such Award has
expired, or at such other date as may be required or permitted for compensation
to constitute Performance-Based Compensation.

 

(iii)                               Performance Criteria for Awards Intended to
Qualify as Performance-Based Compensation.  The performance objectives for
Awards that are intended to qualify as Performance-Based Compensation may vary
from Eligible Person to Eligible Person and shall be based upon one or more of
the following performance criteria as the Committee may deem appropriate, and in
any relative proportion to the extent multiple goals are used in combination:

 

(1)                                 Reported EBITDA (as defined below) results
for our mountain segment;

 

(2)                                 Reported EBITDA results for our lodging
segment;

 

11

--------------------------------------------------------------------------------


 

(3)                                 Reported EBITDA results on a resort basis
(which is a combination of our Reported mountain segment EBITDA and Reported
lodging segment EBITDA);

 

(4)                                 Reported EBITDA results for our real estate
segment;

 

(5)                                 Reported EBITDA results excluding
stock-based compensation expense for any of our mountain, lodging or real estate
segments, and/or on a resort basis;

 

(6)                                 real estate segment goals, including
pre-sales targets, sales, closing timing and profitability targets, and
construction related approvals and timing milestones;

 

(7)                                 revenue;

 

(8)                                 net income;

 

(9)                                 net income excluding stock-based
compensation;

 

(10)                          pretax earnings;

 

(11)                          earnings before interest expense, taxes,
depreciation and amortization;

 

(12)                          operating margin;

 

(13)                          earnings per share;

 

(14)                          return on equity;

 

(15)                          return on capital;

 

(16)                          return on investment;

 

(17)                          operating earnings;

 

(18)                          working capital;

 

(19)                          ratio of debt to stockholders’ equity;

 

(20)                          Net Debt (as defined below);

 

(21)                          ratio of Net Debt to Reported EBITDA; and/or

 

(22)                          total stockholder return.

 

“Reported EBITDA” is calculated as segment net revenue less segment operating
expense plus or minus segment equity investment income or loss, and for the real
estate segment, plus gain on sale of real property. “Net Debt” is defined as
long-term debt plus long-term debt due within one year less cash and cash
equivalents. The foregoing performance criteria may be determined by reference
to the performance of the Company, or of a Subsidiary or Affiliate, or of a
division or unit of any of the foregoing. Performance under any of the foregoing
performance criteria (a) may be used to measure the performance of (i) the
Company, its Subsidiaries, and other Affiliates as a whole, (ii) the Company,
any Subsidiary, any other Affiliate, or any combination thereof, or (iii) any
one or more business units or operating segments of the Company, any Subsidiary,
and/or any other Affiliate, in each case as the Committee, in its sole
discretion, deems appropriate, (b) may be compared to the performance of one or
more other companies or one or more published or special indices designated or
approved by the Committee for such comparison, as the Committee, in its sole
discretion, deems appropriate, (c) may be stated as a combination of one or more
performance objectives, and (d) may be measured on an absolute or relative basis
and on a GAAP or non-GAAP basis. In addition, the Committee, in its sole
discretion, may select performance under the total shareholder return
performance criteria specified above for comparison to performance under one or
more stock market indices designated or approved

 

12

--------------------------------------------------------------------------------


 

by the Committee. The Committee shall also have the authority to provide for
accelerated vesting of any Award intended to qualify as Performance-Based
Compensation based on the achievement of performance objectives pursuant to the
performance criteria specified above.

 

(iv)                              Evaluation of Performance.  The Committee may
provide in any Performance Share, Performance Unit or Performance Cash Award
that any evaluation of performance may include or exclude any of the following
events that occur during a Performance Period: (a) asset write-downs;
(b) litigation or claims, judgments, or settlements; (c) the effect of changes
in tax laws, accounting principles, or other laws or provisions affecting
reported results; (d) any reorganization or restructuring events or programs;
(e) extraordinary, non-core, non-operating, or non-recurring items;
(f) acquisitions or divestitures; (g) foreign exchange gains and losses;
(h) impact of shares of Stock purchased through share repurchase programs;
(i) tax valuation allowance reversals; (j) impairment expense; and
(k) environmental expense. To the extent such inclusions or exclusions affect
Awards that are intended to qualify as Performance-Based Compensation, such
inclusions or exclusions shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

 

(v)                                 Award Value.  At the beginning of a
Performance Period, the Committee shall determine for each Eligible Person or
group of Eligible Persons with respect to that Performance Period (A) the range
of number of Shares, if any, in the case of Performance Shares, (B) the range of
dollar values, if any, in the case of Performance Units, or (C) the range of
cash awards in the case of Performance Cash Awards which may be fixed or may
vary in accordance with such performance or other criteria specified by the
Committee, which shall be paid to an Eligible Person as an Award if the relevant
measure of Company performance for the Performance Period is met.

 

(vi)                              Significant Events.  If during the course of a
Performance Period there shall occur significant events as determined by the
Committee which the Committee expects to have a substantial effect on a
performance objective during such period, the Committee may revise such
objective; provided, however, that, any such revision in respect of an Award
that is intended to qualify as Performance-Based Compensation shall be
consistent with the requirements of Code Section 162(m) for deductibility;
provided, further, that, the Committee shall not have any discretion to increase
the amount of compensation payable under an Award intended to qualify as
Performance-Based Compensation to the extent such an increase would cause the
Award to lose its qualification as performance-based compensation for purposes
of Section 162(m)(4)(C) of the Code and the regulations thereunder. The
Committee may, in its sole discretion, reduce the amount of a payment otherwise
to be made in connection with Performance Shares, Performance Units and
Performance Cash Awards.

 

(vii)                           Forfeiture.  Except as otherwise determined by
the Committee, at the date of grant or thereafter, upon termination of service
during the applicable Performance Period, Performance Shares, Performance Units
and Performance Cash Awards for which the Performance Period was prescribed
shall be forfeited; provided, however, that the Committee may provide, by
rule or regulation or in any Award Agreement, or may determine in an individual
case, that restrictions or forfeiture conditions relating to Performance Shares,
Performance Units and Performance Cash Awards will be waived in whole or in part
in the event of terminations resulting from specified causes, and the Committee
may in other cases waive in whole or in part the forfeiture of Performance
Shares, Performance Units and Performance Cash Awards.

 

13

--------------------------------------------------------------------------------


 

(viii)                        Payment.  Each Performance Share or Performance
Unit may be paid in whole Shares, or cash, or a combination of Shares and cash
either as a lump sum payment or in installments, all as the Committee shall
determine, at the time of grant of the Performance Share or Performance Unit or
otherwise, commencing as soon as practicable after the end of the relevant
Performance Period; provided, that, unless specifically provided in the
applicable Award Agreement, payment in respect of an Award shall occur no later
than the fifteenth (15th) day of the third (3rd) month following the end of the
fiscal year in which such Performance Period ends. Each Performance Cash Award
shall be paid in cash, commencing as soon as practicable after the end of the
relevant Performance Period; provided, that, unless specifically provided in the
applicable Award Agreement, payment in respect of an Award shall occur no later
than the fifteenth (15th) day of the third (3rd) month following the end of the
fiscal year in which such Performance Period ends. With respect to any Award
that is intended to qualify as Performance-Based Compensation, the Committee
must certify in writing prior to the payment of any such Award that the
performance objectives and any other material terms were in fact satisfied.

 

(g)                                  Dividend Equivalents.  The Committee is
authorized to grant Dividend Equivalents to Eligible Persons. The Committee may
provide, at the date of grant or thereafter, that Dividend Equivalents shall be
paid or distributed when accrued or shall be deemed to have been reinvested in
additional Shares, or other investment vehicles as the Committee may specify;
provided, however, that Dividend Equivalents (other than freestanding Dividend
Equivalents) shall be subject to all conditions and restrictions of the
underlying Awards to which they relate; provided, further, that no Dividend
Equivalents may be awarded in connection with, or related to, an Award of
Options or SARs.

 

(h)                                 Other Share-Based Awards.  The Committee is
authorized, subject to limitations under applicable law, to grant to Eligible
Persons such other Awards that may be denominated or payable in, valued in whole
or in part by reference to, or otherwise based on, or related to, Shares, as
deemed by the Committee to be consistent with the purposes of the Plan,
including, without limitation, subject to Section 6(f) hereof, unrestricted
shares awarded purely as a “bonus” and not subject to any restrictions or
conditions, other rights convertible or exchangeable into Shares, purchase
rights for Shares, Awards with value and payment contingent upon performance of
the Company or any other factors designated by the Committee, and Awards valued
by reference to the performance of specified Subsidiaries or Affiliates. The
Committee shall determine the terms and conditions of such Awards at date of
grant or thereafter. Shares delivered pursuant to an Award in the nature of a
purchase right granted under this Section 5(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Shares, notes or other property, as the
Committee shall determine. Cash awards, as an element of or supplement to any
other Award under the Plan, shall also be authorized pursuant to this
Section 5(h).

 

6.                                      Certain Provisions Applicable to Awards.

 

(a)                                 Stand-Alone, Additional, Tandem and
Substitute Awards.  Awards granted under the Plan may, in the discretion of the
Committee, be granted to Eligible Persons either alone or in addition to, in
tandem with, or in exchange or substitution for, any other Award granted under
the Plan or any award granted under any other plan or agreement of the Company,
any Subsidiary or Affiliate, or any business entity to be acquired by the
Company or a Subsidiary or Affiliate, or any other right of an Eligible Person
to receive payment from the Company or any Subsidiary or Affiliate. Awards may
be granted in addition to or in tandem with such other Awards or awards, and may
be granted either as of the same time as or a different time from the grant of
such other Awards or awards. Subject to the provisions of Section 3(e) hereof
prohibiting Option and SAR repricing

 

14

--------------------------------------------------------------------------------


 

without shareholder approval, the per Share exercise price of any Option, grant
price of any SAR, or purchase price of any other Award conferring a right to
purchase Shares which is granted, in connection with the substitution of awards
granted under any other plan or agreement of the Company or any Subsidiary or
Affiliate or any business entity to be acquired by the Company or any Subsidiary
or Affiliate, shall be determined by the Committee, in its discretion.

 

(b)                                 Terms of Awards.  The term of each Award
granted to an Eligible Person shall be for such period as may be determined by
the Committee; provided, however, that in no event shall the term of any Option
or a SAR granted in tandem therewith exceed a period of ten years from the date
of its grant (or such shorter period as may be applicable under Section 422 of
the Code).

 

(c)                                  Form of Payment Under Awards.  Subject to
the terms of the Plan and any applicable Award Agreement, payments to be made by
the Company or a Subsidiary or Affiliate upon the grant, maturation, or exercise
of an Award may be made in such forms as the Committee shall determine at the
date of grant or thereafter, including, without limitation, cash, Shares, or
other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis. The Committee may make rules relating to
installment or deferred payments with respect to Awards, including the rate of
interest to be credited with respect to such payments, and the Committee may
require deferral of payment under an Award if, in the sole judgment of the
Committee, it may be necessary in order to avoid nondeductibility of the payment
under Section 162(m) of the Code.

 

(d)                                 Nontransferability.  Unless otherwise set
forth by the Committee in an Award Agreement, Awards (except for vested shares)
shall not be transferable by an Eligible Person except by will or the laws of
descent and distribution (except pursuant to a Beneficiary designation) and
shall be exercisable during the lifetime of an Eligible Person only by such
Eligible Person or his guardian or legal representative. An Eligible Person’s
rights under the Plan may not be pledged, mortgaged, hypothecated, or otherwise
encumbered, and shall not be subject to claims of the Eligible Person’s
creditors.

 

(e)                                  Noncompetition.  The Committee may, by way
of the Award Agreements or otherwise, establish such other terms, conditions,
restrictions and/or limitations, if any, of any Award, provided they are not
inconsistent with the Plan, including, without limitation, the requirement that
the Participant not engage in competition with the Company.

 

(f)                                   Minimum Vesting Period.  Except with
respect to a maximum of five percent (5%) of the number of Shares reserved under
the Plan pursuant to Section 4(a), and except as otherwise provided in
Section 7, no Full Value Award shall provide for vesting which is any more rapid
than vesting on the one (1) year anniversary of the date of grant of such Full
Value Award or, with respect to Full Value Awards that vest upon the attainment
of performance goals, a Performance Period that is less than twelve (12) months.

 

(g)                                  Forfeiture; Recoupment.  Any Award granted
pursuant to the Plan shall be subject to mandatory repayment by the Participant
to the Company (i) to the extent set forth in this Plan or an Award Agreement or
(ii) to the extent the Participant is, or in the future becomes, subject to
(A) any Company or Affiliate “clawback” or recoupment policy that is adopted to
comply with the requirements of any applicable laws, rules or regulations, or
otherwise, or (B) any applicable laws which impose mandatory recoupment, under
circumstances set forth in such applicable laws.

 

15

--------------------------------------------------------------------------------


 

7.                                      Effect of Change in Control.  Except as
otherwise provided in the applicable Award Agreement, in another agreement with
the Participant, or as otherwise set forth in writing, upon the occurrence of a
Change in Control, the following provisions shall apply to outstanding Awards:

 

(a)                                 Immediately prior to the occurrence of such
Change in Control, in each case with the exception of Performance Shares,
Performance Units, Performance Cash Awards and other Awards that vest based on
the achievement of performance criteria, all outstanding Restricted Shares,
Restricted Share Units, Other Share-Based Awards and Dividend Equivalents shall
be deemed to have vested, and all Shares and/or cash subject to such Awards
shall be delivered; and one or both of the two (2) actions described below in
Sections 7(a)(i) and 7(a)(ii) shall be taken:

 

(i)                                     At least fifteen (15) days prior to the
scheduled consummation of such Change in Control, all Options and SARs
outstanding hereunder shall become immediately exercisable and shall remain
exercisable for a period of fifteen (15) days. Any exercise of an Option or SAR
during this fifteen (15)-day period shall be conditioned upon the consummation
of the applicable Change in Control and shall be effective only immediately
before the consummation thereof, and upon consummation of such Change in
Control, the Plan and all outstanding but unexercised Options and SARs shall
terminate, with or without consideration (including, without limitation,
consideration in accordance with clause (2) below) as determined by the
Committee in its sole discretion. The Committee shall send notice of an event
that shall result in such a termination to all Persons who hold Options and SARs
not later than the time at which the Company gives notice thereof to its
stockholders.

 

(ii)                                  The Committee may elect, in its sole
discretion, to cancel any outstanding Awards of Options, SARs, Restricted
Shares, Restricted Share Units, Other Share-Based Awards and/or Dividend
Equivalents and pay or deliver, or cause to be paid or delivered, to the holder
thereof an amount in cash or Capital Stock having a value (as determined by the
Committee acting in good faith), in the case of Restricted Shares, Restricted
Share Units, Other Share-Based Awards and Dividend Equivalents (for Shares
subject thereto), equal to the formula or fixed price per share paid to holders
of Shares pursuant to such Change in Control and, in the case of Options or
SARs, equal to the product of the number of Shares subject to such Options or
SARs multiplied by the amount, if any, by which (x) the formula or fixed price
per share paid to holders of Shares pursuant to such transaction exceeds (y) the
Option Price or SAR Price applicable to such Options or SARs. For the avoidance
of doubt, if the formula or fixed price per share paid to holders of Shares
pursuant to such transaction is equal to or less than the Option Price or SAR
Price applicable to a given Option or SAR, then such Option or SAR may be
cancelled without payment therefore.

 

(b)                                 For Performance Shares, Performance Units,
Performance Cash Awards and any other Awards that vest based on the achievement
of performance criteria, if less than half of the Performance Period has lapsed,
such Awards shall be treated as though target performance has been achieved. If
at least half of the Performance Period has lapsed, actual performance to date
shall be determined as of a date reasonably proximal to the date of consummation
of the Change in Control as determined by the Committee in its sole discretion,
and that level of performance thus determined shall be treated as achieved
immediately prior to occurrence of the Change in Control. For purposes of the
preceding sentence, if, based on the discretion of the Committee, actual
performance is not determinable, Performance Shares, Performance Units,
Performance Cash Awards and any other Awards that vest based on the achievement
of performance criteria shall be treated as though target performance has been
achieved. After application of this Section 7(b), if any Awards arise from
application of this Section 7(b), such Awards shall be settled under the
applicable provision of Section 7(a).

 

16

--------------------------------------------------------------------------------


 

8.                                      Parachute Limitations.

 

(a)                                 If any Participant is a Disqualified
Individual, then, notwithstanding any other provision of the Plan or of any
Other Agreement to the contrary and notwithstanding any Benefit Arrangement, any
right of the Participant to any exercise, vesting, payment, or benefit under the
Plan shall be reduced or eliminated:

 

(i)                                     to the extent that such right to
exercise, vesting, payment, or benefit, taking into account all other rights,
payments, or benefits to or for the Participant under the Plan, all Other
Agreements, and all Benefit Arrangements, would cause any exercise, vesting,
payment, or benefit to the Participant under the Plan to be considered a
Parachute Payment; and

 

(ii)                                  if, as a result of receiving such
Parachute Payment, the aggregate after-tax amounts received by the Participant
from the Company under the Plan, all Other Agreements, and all Benefit
Arrangements would be less than the maximum after-tax amount that could be
received by the Participant without causing any such payment or benefit to be
considered a Parachute Payment.

 

(b)                                 Except as required by Code Section 409A or
to the extent that Code Section 409A permits discretion, the Committee shall
have the right, in the Committee’s sole discretion, to designate those rights,
payments, or benefits under the Plan, all Other Agreements, and all Benefit
Arrangements that should be reduced or eliminated so as to avoid having such
rights, payments, or benefits be considered a Parachute Payment; provided,
however, to the extent any payment or benefit constitutes deferred compensation
under Code Section 409A, in order to comply with Code Section 409A, the Company
shall instead accomplish such reduction by first reducing or eliminating any
cash payments (with the payments to be made furthest in the future being reduced
first), then by reducing or eliminating any accelerated vesting of Performance
Shares, Performance Units or Performance Cash Awards, then by reducing or
eliminating any accelerated vesting of Options or SARs, then by reducing or
eliminating any accelerated vesting of Restricted Shares, Restricted Share
Units, then by reducing or eliminating any other remaining Parachute Payments.

 

9.                                      General Provisions.

 

(a)                                 Compliance with Legal and Trading
Requirements.  The Plan, the granting and exercising of Awards thereunder, and
the other obligations of the Company under the Plan and any Award Agreement,
shall be subject to all applicable federal and state laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required. The Company, in its discretion, may postpone the issuance or
delivery of Shares under any Award until completion of such stock exchange or
market system listing or registration or qualification of such Shares or other
required action under any state or federal law, rule or regulation as the
Company may consider appropriate, and may require any Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Shares in compliance with applicable
laws, rules and regulations. No provisions of the Plan shall be interpreted or
construed to obligate the Company to register any Shares under federal or state
law. The Shares issued under the Plan may be subject to such other restrictions
on transfer as determined by the Committee.

 

(b)                                 No Right to Continued Employment or
Service.  Neither the Plan nor any action taken thereunder shall be construed as
giving any employee, consultant or director the right to be retained in the
employ or service of the Company or any of its Subsidiaries or Affiliates, nor
shall it interfere in any way with the right of the Company or any of its
Subsidiaries or Affiliates to terminate any employee’s, consultant’s or
director’s employment or service at any time.

 

17

--------------------------------------------------------------------------------


 

(c)                                  Taxes.  The Company or any Subsidiary or
Affiliate is authorized to withhold from any Award granted, any payment relating
to an Award under the Plan, including from a distribution of Shares, or any
payroll or other payment to an Eligible Person, amounts of withholding and other
taxes due in connection with any transaction involving an Award, and to take
such other action as the Committee may deem advisable to enable the Company and
Eligible Persons to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of an Eligible Person’s tax
obligations. Notwithstanding the foregoing, the maximum number of Shares that
may be withheld from any Award to satisfy any federal, state, or local tax
withholding requirements upon the exercise, vesting, or lapse of restrictions
applicable to any Award or payment of Shares pursuant to such Award, as
applicable, may not exceed such number of Shares having a Fair Market Value
equal to the minimum statutory amount required by the Company or the applicable
Subsidiary or Affiliate to be withheld and paid to any such federal, state, or
local taxing authority with respect to such exercise, vesting, lapse of
restrictions, or payment of Shares, or such greater amount as may be permitted
under applicable accounting standards.

 

(d)                                 Changes to the Plan and Awards.  The Board
may amend, alter, suspend, discontinue, or terminate the Plan or the Committee’s
authority to grant Awards under the Plan without the consent of shareholders of
the Company or Participants, except that any such amendment or alteration as it
applies to ISOs shall be subject to the approval of the Company’s shareholders
to the extent such shareholder approval is required under Section 422 of the
Code; provided, however, that, without the consent of an affected Participant,
no amendment, alteration, suspension, discontinuation, or termination of the
Plan may materially and adversely affect the rights of such Participant under
any Award theretofore granted to him or her. Subject to the limitation on
repricing in Section 3(e), the Committee may waive any conditions or rights
under, amend, modify or supplement the terms of, or amend, alter, suspend,
discontinue or terminate, any Award theretofore granted, prospectively or
retrospectively, which authority shall include the authority, in order to
effectuate the purposes of the Plan but without amending the Plan, to make
Awards or to modify outstanding Awards made to Eligible Persons who are foreign
nationals or who are employed outside the United States to reflect differences
in local law, tax policy, or custom; provided, however, that, without the
consent of a Participant, no amendment, alteration, suspension, discontinuation
or termination of any Award may materially and, adversely affect the rights of
such Participant under any Award theretofore granted to him or her.

 

(e)                                  No Rights to Awards; No Shareholder
Rights.  No Eligible Person or employee shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Eligible Persons and employees. No Award shall confer on any Eligible Person any
of the rights of a shareholder of the Company unless and until Shares are duly
issued or transferred to the Eligible Person in accordance with the terms of the
Award.

 

(f)                                   Unfunded Status of Awards.  The Plan is
intended to constitute an “unfunded” plan for incentive compensation. With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award shall give any such Participant any
rights that are greater than those of a general creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company’s obligations under the Plan to
deliver cash, Shares, other Awards, or other property pursuant to any Award,
which trusts or other arrangements shall be consistent with the “unfunded”
status of the Plan unless the Committee otherwise determines with the consent of
each affected Participant.

 

(g)                                  Nonexclusivity of the Plan.  Neither the
adoption of the Plan by the Board nor its submission to the shareholders of the
Company for approval shall be construed as creating any limitations on

 

18

--------------------------------------------------------------------------------


 

the power of the Board to adopt such other incentive arrangements as it may deem
desirable, including, without limitation, the granting of options and other
awards otherwise than under the Plan, and such arrangements may be either
applicable generally or only in specific cases.

 

(h)                                 Not Compensation for Benefit Plans.  No
Award payable under this Plan shall be deemed salary or compensation for the
purpose of computing benefits under any benefit plan or other arrangement of the
Company for the benefit of its employees, consultants or directors unless the
Company shall determine otherwise.

 

(i)                                     No Fractional Shares.  No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award. The
Committee shall determine whether cash, other Awards, or other property shall be
issued or paid in lieu of such fractional Shares or whether such fractional
Shares or any rights thereto shall be forfeited or otherwise eliminated.

 

(j)                                    Section 409A of the Code.  The Plan is
intended to comply with Code Section 409A to the extent subject thereto, and,
accordingly, to the maximum extent permitted, the Plan will be interpreted and
administered to be in compliance with Code Section 409A. Any payments described
in the Plan that are due within the Short-Term Deferral Period will not be
treated as deferred compensation unless applicable laws require otherwise.
Notwithstanding any provision of the Plan to the contrary, to the extent
required to avoid accelerated taxation and tax penalties under Code
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six (6)-month period
immediately following the Participant’s Separation from Service will instead be
paid on the first payroll date after the six (6)-month anniversary of the
Participant’s Separation from Service (or the Participant’s death, if earlier).
Furthermore, notwithstanding anything in the Plan to the contrary, in the case
of an Award that is characterized as deferred compensation under Code
Section 409A, and pursuant to which settlement and delivery of the cash or
Shares subject to the Award is triggered based on a Change in Control, in no
event will a Change in Control be deemed to have occurred for purposes of such
settlement and delivery of cash or Shares if the transaction is not also a
“change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard to
any alternative definition thereunder). If an Award characterized as deferred
compensation under Code Section 409A is not settled and delivered on account of
the provision of the preceding sentence, the settlement and delivery shall occur
on the next succeeding settlement and delivery triggering event that is a
permissible triggering event under Code Section 409A. No provision of this
Section shall in any way affect the determination of a Change in Control for
purposes of vesting in an Award that is characterized as deferred compensation
under Code Section 409A. Notwithstanding the foregoing, neither the Company nor
the Committee will have any obligation to take any action to prevent the
assessment of any excise tax or penalty on any Participant under Code
Section 409A, and neither the Company or an Affiliate nor the Board or the
Committee will have any liability to any Participant for such tax or penalty.

 

(k)                                 Governing Law.  The validity, construction,
and effect of the Plan, any rules and regulations relating to the Plan, and any
Award Agreement shall be determined in accordance with the laws of the State of
Delaware without giving effect to principles of conflict of laws.

 

(l)                                     Effective Date; Plan Termination.  The
Plan was approved by the Board on September 25, 2015, subject to approval by
stockholders of the Company. The Plan shall become effective as of the Effective
Date. The Plan shall terminate as to future awards on the date which is ten
(10) years after the Effective Date.

 

(m)                             Titles and Headings.  The titles and headings of
the sections in the Plan are for convenience of reference only. In the event of
any conflict, the text of the Plan, rather than such titles or headings, shall
control.

 

19

--------------------------------------------------------------------------------